Citation Nr: 0908897	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  08-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Whether the interruption of the Veteran's Vocational 
Rehabilitation Program benefits pursuant to Chapter 31, 
Title 38, United States Code, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1963 to 
November 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which indicated that the Veteran's 
vocational rehabilitation program had been interrupted.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A hearing was held on September 26, 2008, in Portland, 
Oregon, before the undersigned acting Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e) (2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

Although the issue currently before the Board is the 
propriety of the Veteran's interrupted status, it appears 
that during the pendency of the appeal his vocational 
rehabilitation benefits were assigned to discontinued status 
on April 1, 2008, because he refused to complete the 
certification examinations and pursue any dental treatment 
at VA.  The veteran was informed of this decision and 
furnished with a copy of his appellate rights as pertained 
to that decision.  The record does not show that he filed a 
notice of disagreement with the April 2008 decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has refused to pursue the certification 
examinations that are necessary for his rehabilitation 
program.  He has not continued the rehabilitation process, 
and his conduct and cooperation has become unsatisfactory.  


CONCLUSION OF LAW

The requirements for interruption of the Veteran's 
Vocational Rehabilitation Program benefits under the 
provisions of Chapter 31, Title 38, United States Code have 
been met. 38 U.S.C.A. § 3111 (West 2002); 38 C.F.R. §§ 
21.197, 21.240, 21.242, 21.362, 21.364 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's duty 
to notify and duty to assist have been satisfied. 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  However, such notice 
is not required in this case because the benefit sought is 
found in Chapter 31, of Title 38. See Barger v. Principi, 16 
Vet. App. 132, 138 (2002) ("the notice and duty to assist 
provisions. . . are relevant to a different chapter of Title 
38 and do not apply to this appeal").  

Notwithstanding the fact that such law is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair 
opportunity to present arguments and evidence in support of 
his claim.  Indeed, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim 
and the time limit provisions of § 21.1032(a)."  In this 
case, the relevant and probative evidence consists of 
evidence regarding the Veteran's vocational rehabilitation 
program and his interrupted status.  That evidence, 
including the Veteran's vocational rehabilitation folder, 
school records, and VA medical records, is associated with 
the claims file.  Moreover, the Veteran has not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  As such, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.


Law and Analysis

The three "basic requirements" for eligibility for Chapter 
31 vocational rehabilitation training are set out in 38 
C.F.R. § 21.1(b).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40. 38 C.F.R. § 
21.1(b)(1).  The second requirement is that the services 
necessary for training and rehabilitation must be identified 
by VA and the veteran. 38 C.F.R. § 21.1(b)(2).  The third 
requirement is that VA and the veteran must develop a 
written plan describing the program goals and the means 
through which those goals will be achieved.  38 C.F.R. § 
21.1(b)(3).

A veteran seeking Chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a).  The veteran's initial case status is 
"applicant" status. 38 C.F.R. § 21.182.  Once the 
existence of a qualifying service-connected disability is 
established under 38 C.F.R. § 21.40(a), an "initial 
evaluation" is scheduled. 38 C.F.R. § 21.50(a).  If the 
veteran attends the appointment for an initial evaluation, 
the veteran then progresses to "evaluation and planning 
status." See 38 C.F.R. § 21.180(e)(1)-(4).  During 
evaluation and planning status, it is determined whether the 
veteran has an employment handicap under 38 C.F.R. § 
21.40(b) and whether achievement of a vocational goal is 
feasible, and a plan is developed. See 38 C.F.R. §§ 
21.184(a)(1), 21.50.

When a decision concerning achievement of a vocational goal 
cannot be made during the initial evaluation, 38 C.F.R. § 
21.57 provides for an extended evaluation, and the veteran's 
case may be assigned to "extended evaluation status." 38 
C.F.R. §§ 21.57(a), 21.188 (outlining the procedures for 
moving an applicant from "evaluation and planning" status 
to "extended evaluation" status).  If the veteran 
completes "evaluation and planning status," he or she 
moves to "rehabilitation to the point of employability" 
status and then progresses to "employment services" status 
followed by "rehabilitated" status. See 38 C.F.R. §§ 
21.180, 21.190, 21.194, 21.196.

38 C.F.R. § 21.197 provides that the purpose of interrupted 
status is to recognize that a variety of situations may 
arise in the course of a rehabilitation program in which a 
temporary suspension of the program is warranted.  A 
veteran's case will be assigned to interrupted status when: 
(1) VA determines that a suspension of services being 
provided is necessary; and (2) either (i) a definite date 
for resumption of the program is established, or (ii) the 
evidence indicates the veteran will be able to resume the 
program at some future date, which can be approximately 
established.

A veteran's case may be interrupted and assigned to 
interrupted status for reasons including but not limited to 
the following: (1) if a veteran does not begin or continue 
the rehabilitation process, his or her case will be 
interrupted and assigned to interrupted status; (2) if a 
veteran's conduct or cooperation becomes unsatisfactory, 
services and assistance may be interrupted as determined 
under provisions of 38 C.F.R. §§ 21.362 and 21.364; (3) the 
veteran cannot continue the program because the necessary 
training and rehabilitation services are unavailable; (4) a 
veteran's case shall be assigned to interrupted status prior 
to discontinuance and assignment to discontinued status in 
all cases except as provided in 38 C.F.R. § 21.182(d) (where 
the veteran's case is discontinued in the applicant stage) 
and upon the veteran's death.  The purpose of assignment to 
interrupted status is to assure that all appropriate actions 
have been taken to help the veteran continue in his or her 
program before discontinuing benefits and services.  A 
veteran in interrupted status may be assigned to his or her 
prior status or other appropriate status, if he or she 
reports for entrance or re-entrance into the prescribed 
program at the time and place scheduled for the resumption 
of the rehabilitation program.

38 C.F.R. § 21.198 provides that the purpose of discontinued 
status is to identify situations in which termination of all 
services and benefits received under Chapter 31 is 
necessary.  VA will discontinue the veteran's case and 
assign the case to discontinued status following assignment 
to interrupted status as provided in 38 C.F.R. § 21.197 for 
reasons including but not limited to the following: (1) the 
veteran declines to initiate or continue the rehabilitation 
process; (2) unsatisfactory conduct and cooperation; (3) end 
of eligibility and entitlement occurs; (4) medical and 
related problems; (5) the veteran voluntarily withdraws from 
the program; and/or (6) the veteran fails to progress in the 
program.

The Vocational Rehabilitation and Counseling Officer shall 
review each case in which discontinuance is being considered 
for a veteran with a service-connected disability rated 50 
percent or more disabling.  The Vocational Rehabilitation 
and Counseling Officer may utilize existing resources to 
assist in the review, including referral to the Vocational 
Rehabilitation Panel.  Except as noted, assignment of the 
veteran's case to the same status from which the veteran was 
discontinued or to a different one requires that VA first 
find that: (1) the reason for the discontinuance has been 
removed; and (2) VA has determined his or her eligibility 
and entitlement under Chapter 31; (3) a veteran placed into 
discontinued status as a result of a finding of 
unsatisfactory conduct or cooperation under 38 C.F.R. §§ 
21.362 and 21.364 must also meet the requirements for re- 
entrance into a rehabilitation program found in 38 C.F.R. § 
21.364.  VA is obligated to establish appropriate procedures 
to follow up on cases which have been placed in discontinued 
status, except in those cases reassigned from applicant 
status.  The purpose of such follow up is to determine 
whether: (1) the reasons for discontinuance may have been 
removed, and reconsideration of eligibility and entitlement 
is possible; or (2) the veteran is employed, and criteria 
for assignment to rehabilitated status are met.

38 C.F.R. § 21.362, pertaining to Satisfactory Conduct and 
Cooperation, provides:

 (a) General. The successful development and 
implementation of a program of rehabilitation 
services require the full and effective 
participation of the veteran in the 
rehabilitation process.

(1) The veteran is responsible for satisfactory 
conduct and cooperation in developing and 
implementing a program of rehabilitation services 
under Chapter 31; 

(2) The staff is responsible for insuring 
satisfactory conduct and cooperation on the 
veteran's part; and,

 (3) VA staff shall take required action when the 
veteran's conduct and cooperation are not 
satisfactory. (See § 21.364)

(b) VA responsibility. VA shall make a reasonable 
effort to inform the veteran and assure his or 
her understanding of:

(1) The services and assistance which may be 
provided under Chapter 31 to help the veteran 
maintain satisfactory cooperation and conduct and 
to cope with problems directly related to the 
rehabilitation process, especially counseling 
services; 

(2) Other services which VR&C staff can assist 
the veteran in securing through non-VA programs; 
and,

(3) The specific responsibilities of the veteran 
in the process of developing and implementing a 
program of rehabilitation services, especially 
the specific responsibility for satisfactory 
conduct and cooperation.

(c) Veteran's responsibility. A veteran 
requesting or being provided services under 
Chapter 31 must:

(1) Cooperate with VA staff in carrying out the 
initial evaluation and developing a 
rehabilitation plan; 

(2) Arrange a schedule which allows him or her to 
devote the time needed to attain the goals of the 
rehabilitation plan; 

(3) Seek the assistance of VA staff, as 
necessary, to resolve problems which affect 
attainment of the goals of the rehabilitation 
plan; 

(4) Conform to procedures established by VA 
governing pursuit of a rehabilitation plan 
including: (i) Enrollment and reenrollment in a 
course; (ii) Changing the rate at which a course 
is pursued; (iii) Requesting a leave of absence; 
(iv) Requesting medical care and treatment; (v) 
Securing supplies; and (vi) Other applicable 
procedures; and,

(5) Conform to the rules and regulations of the 
training or rehabilitation facility at which 
services are being provided.

(d) Responsibility for determining satisfactory 
conduct and cooperation. VR&C staff with case 
management responsibility in the veteran's case 
will: 

(1) Monitor the veteran's conduct and cooperation 
as necessary to assure consistency with 
provisions of paragraph (c) of this section; 

(2) Provide assistance which may be authorized 
under Chapter 31, or for which arrangements may 
be made under other programs to enable the 
veteran to maintain satisfactory conduct and 
cooperation.

38 C.F.R. § 21.364, pertaining to Unsatisfactory Conduct and 
Cooperation, provides:

(a) General. If VA determines that a veteran has 
failed to maintain satisfactory conduct or 
cooperation, VA may, after determining that all 
reasonable counseling efforts have been made and 
are found not reasonably likely to be effective, 
discontinue services and assistance to the 
veteran, unless the case manager determines that 
mitigating circumstances exist.  In any case in 
which such services and assistance have been 
discontinued, VA may reinstitute such services 
and assistance only if the counseling 
psychologist determines that:

(1) The unsatisfactory conduct or cooperation of 
such veteran will not be likely to recur; and,

(2) The rehabilitation program which the veteran 
proposes to pursue (whether the same or revised) 
is suitable to such veteran's abilities, 
aptitudes, and interests.

(b) Unsatisfactory conduct or cooperation exists. 
When the case manager determines that the 
veteran's conduct and/or cooperation are not in 
conformity with provisions of § 21.362(c), the 
case manager will:

(1) Discuss the situation with the veteran; 

(2) Arrange for services, particularly counseling 
services, which may assist in resolving the 
problems which led to the veteran's 
unsatisfactory conduct or cooperation; 

(3) Interrupt the program to allow for more 
intense efforts, if the unsatisfactory conduct 
and cooperation persist.  If a reasonable effort 
to remedy the situation is unsuccessful during 
the period in which the program is interrupted, 
the veteran's case will be discontinued and 
assigned to "discontinued" status unless 
mitigating circumstances are found.  When 
mitigating circumstances exist, the case may be 
continued in "interrupted" status until VA staff 
determines the veteran may be reentered into the 
same or a different program because the veteran's 
conduct and cooperation will be satisfactory, or 
if a plan has been developed, to enable the 
veteran to reenter and try to maintain 
satisfactory conduct and cooperation.  Mitigating 
circumstances include: (i) The effects of the 
veteran's service and nonservice-connected 
condition; (ii) Family or financial problems 
which have led the veteran to unsatisfactory 
conduct or cooperation; or, (iii) Other 
circumstances beyond the veteran's control.

Applicable regulations further provide that a Chapter 31 
participant shall be furnished medical treatment, care, and 
services which VA determines are necessary to develop, carry 
out, and complete the veteran's rehabilitation plan.  The 
provision of such services is a part of the veteran's 
entitlement to benefits and services under Chapter 31 and is 
limited to the period or periods in which the veteran is a 
Chapter 31 participant. 38 C.F.R. § 21.240.  This regulatory 
requirement that VA must determine that such treatment, 
care, or services are necessary explicitly provides that VA 
must approve such services.  

VA medical centers are the primary resources for the 
provision of medical treatment, care, and services for 
Chapter 31 participants which may be authorized under the 
provisions of 38 C.F.R. § 21.240.  The availability of 
necessary services in VA facilities shall be ascertained in 
each case.  Hospital care and medical services provided 
under Chapter 31 shall only be furnished in facilities over 
which VA has direct jurisdiction, except as authorized on a 
contract or fee basis under the provision of Part 17 of this 
title.  38 C.F.R. § 21.242.  

Outpatient dental services and treatment will be furnished 
only under specified circumstances. 38 U.S.C.A. § 
1712(a)(1); 38 C.F.R. § 17.161.  The categories of 
eligibility under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161 include Class V, which provides that a veteran who is 
participating in a rehabilitation program under Chapter 31 
may be authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 38 
C.F.R. § 17.47(g).

In this case, a review of the evidence of record shows that 
the Veteran was found to be entitled to vocational 
rehabilitation services in October 2005.  He was in the 
evaluation and planning stage from October 25, 2005, to 
December 21, 2005, and progressed to rehabilitation to the 
point of employability status on December 21, 2005.  The 
rehabilitation plan included the Veteran completing 
coursework and passing certification examinations for CISCO-
CCNS at Portland Community College.  

The Veteran participated in classes from January 2006 to 
June 2007.  
During this time frame, the Veteran's vocational 
rehabilitation counselor faxed a VA Form 28-8861, Request 
for Medical Services, to the VA Medical Center Dental Clinic 
in Portland, Oregon, in February 2006.  The form indicated 
that the Veteran was a Chapter 31 Vocation Rehabilitation 
participant and needed upper front dentures.  

A special report of training dated in September 2006 
indicated that the Veteran's vocational goal was to become a 
computer network manager.  The Veteran was documented as 
being enrolled at Portland Community College with an 
anticipated completion date in the spring of 2007.  It was 
also noted that he had significant concern regarding the 
appropriate dental work being completed for employment.

The Veteran's vocational rehabilitation counselor sent him 
e-mails in November 2006 and January 2007 inquiring about 
the status of his dental work.  The counselor also asked 
about his need for an eye examination in the January 2007 e-
mail message.  It was further noted that they needed to meet 
in the next couple of months to ensure that the Veteran was 
on track and to discuss his plans for employment.  The 
Veteran responded that same month indicating that he had not 
heard anything regarding his teeth and that he still needed 
an eye examination.  The counselor sent a reply stating that 
the Veteran should come into the office to talk in February 
or March.

The vocational rehabilitation counselor later sent an e-mail 
in February 2007 in which he indicated that he would be 
visiting the college campus the following week and that he 
needed to meet with the Veteran to review his progress in 
the program.  However, a subsequent e-mail indicated that 
the counselor had been reassigned to another office and that 
a new case manager would be contacting the Veteran.  A new 
vocational rehabilitation counselor did send the Veteran 
letter in March 2007 in which she indicated that she had 
been assigned as his case manager.  

Several e-mails were later sent to the Veteran in May 2007 
requesting that he schedule an appointment to develop an 
Individual Employment Assistance Plan (IEAP) as he 
transitions to job search activities.  In his responses, the 
Veteran indicated that that he would finish classes in June 
2007 and that he would then have to take his certification 
examinations.  He also mentioned the need for dental work 
and an eye examination.  

The vocational rehabilitation counselor faxed another VA 
Form 28-8861, Request for Medical Services, to the VA 
Medical Center Dental Clinic and Eye Clinic in Portland, 
Oregon, in May 2007.  

A special report of training dated in June 2007 indicates 
that the Veteran met with the vocational rehabilitation 
counselor and that an IEAP was prepared and signed.  He 
agreed to provide a copy of his resume to the counselor by 
the end of June 2006 and to take a certification examination 
by the end of July 2007.  He was also advised to begin his 
job search.  It was further noted that the dental clinic was 
contacted on the same day and that the Veteran was scheduled 
for an evaluation appointment during the following week and 
that he would continue to pursue contact with the eye clinic 
for an appointment.  

The Veteran sent a an e-mail in June 2007 in which he stated 
that he completed his classes and that he was going to relax 
for a week before preparing for his certification 
examination.  He also indicated that he had a dental 
examination and that VA was willing to provide some 
restorative and preventive care as well as some extractions, 
but that they would not perform bridge work or partial 
dentures.  He had not heard a response from the eye clinic.  

Nevertheless, the Veteran did not submit his resume or 
confirm completion of the certification examinations as he 
had agreed to do in the June 2007 IEAP.  A letter was sent 
to the Veteran in October 2007 in which he was informed that 
his case would be placed in interrupted status in 30 days 
because the vocational rehabilitation counselor had not 
received a copy of his resume, confirmation that he 
completed his certification examinations, or documentation 
of his job search.  It was noted that he needed to contact 
the counselor within 30 days and that he could meet with her 
informally and submit any relevant material.  

The Veteran responded with an e-mail in October 2007 
indicating that he was surprised to learn that the 
vocational rehabilitation counselor was even considering 
terminating his case.  He stated that it was his 
understanding that he would pursue dental and eye 
examinations, which he had received.  He also believed that 
they had agreed that he would not be hired without some 
cosmetic dental work.  The Veteran noted that the dentist 
had informed him that he would perform extractions, but not 
cosmetic dentistry.  He further stated that he did not 
intend to prepare for certification until his teeth were 
fixed.  

An additional letter was received from the Veteran in 
November 2007 in which he again referred to dental work and 
stated that he would not prepare for the certification 
examinations until his teeth were fixed.  

The vocational rehabilitation counselor attempted to call 
the Veteran, but he did not answer.  She also sent him an e-
mail on the same day in which she reiterated that he had not 
provided a resume or completed the certification 
examinations as he had agreed to do.  She indicated that she 
was considering interrupted status and that they needed to 
talk, but that she was not closing the case.  The Veteran 
responded a week and a half later in an e-mail in which he 
refused to put in the hours to pass the examination without 
having his teeth fixed.  

In November 2007, the vocational rehabilitation counselor 
also obtained a copy of the dental examination and treatment 
plan for the Veteran that had been developed in June 2007.  
The treatment plan included several tooth extractions to be 
performed by VA as well as partial dentures obtained from a 
private dentist.  It was also noted full dentures were not 
recommended due to the restorability of the remaining 
maxillary dentition. The dentist specifically indicated that 
Veteran was eligible for extractions and a maxillary 
denture, but not for replacement of mandibular posterior 
teeth.  Nevertheless, the evidence of record does not 
indicate that the Veteran has pursued any parts of the 
dental treatment plan, including the extractions by VA or 
partial dentures from a private dentist.  

A VA eye examination report dated in August 2007 was also 
obtained and associated with the vocational rehabilitation 
folder.  It was noted that contact lenses were dispensed and 
that new spectacles were prescribed and ordered by VA.

A special report of training dated in December 2007 
documented a phone call from the vocational rehabilitation 
counselor to the Veteran after several prior attempts.  It 
was noted that the Veteran had not taken his certification 
examinations or provided a copy of his resume. The counselor 
advised him of the importance of completing the examinations 
in a timely manner, as it had been nearly six months since 
he finished his classes.  She also informed him that she was 
placing his case in interrupted status because he had not 
taken these necessary actions and must comply with working 
toward a job ready status.  The counselor explained that she 
was not closing the case at that point.  The Veteran stated 
that he would not pursue his certification examinations 
until his dental work was completed.  The counselor 
reiterated that that he needed to complete these actions to 
become job ready and that he could pursue his dental 
treatment and certifications while in interrupted status.  
It was noted that the Veteran would contact the dental 
clinic to begin treatment and that he was encouraged to 
provide information so that he could complete the 
certification examinations.  His case would be placed in 
interrupted status while such tasks were completed.  

A letter was sent to the Veteran in December 2007 informing 
him that his vocational rehabilitation program had been 
interrupted because he had not provided a copy of his resume 
or pursued his certification examinations.  He was advised 
that it was in his best interest to pursue his dental 
treatment and certifications for employment simultaneously.  
It was also noted that he could not remain in interrupted 
status indefinitely and that he needed to contact his 
counselor as soon as possible.  The letter specifically 
notified him that he could meet with her informally and 
submit relevant material within 30 days.  

The Veteran filed a notice of disagreement in December 2007 
and did provide a copy of his resume.  The vocational 
rehabilitation counselor called the Veteran in February 2008 
to discuss the case and attempt to resolve the issue, but 
the Veteran was adamant that he wanted to wait for the 
outcome of his appeal.  He also stated that he would not 
pursue any dental treatment or certification examinations 
until the outcome of his appeal was determined.  

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
interruption of the Veteran's Vocational Rehabilitation 
Program benefits pursuant to Chapter 31, Title 38, United 
States Code, was proper.  The Veteran has not continued the 
rehabilitation process, and his conduct and cooperation has 
become unsatisfactory.  He did request medical care and 
treatment, but he was provided dental and eye examinations 
in accordance with that request.  Following the eye 
examination, he was prescribed and provided contact lenses 
and spectacles.  As such, it appears that the necessary 
medical care and treatment for the Veteran's eyes have been 
accomplished.  

With respect to his request for dental treatment, the 
vocational rehabilitation counselor did submit requests for 
medical service to the VA Medical Center Dental Clinic in 
Portland, Oregon.  VA medical records dated in June 2007 
document the Veteran as having been provided a dental 
examination.  Following that examination, the dentist 
specifically indicated that Veteran was eligible for 
extractions and a maxillary denture, but not for replacement 
of mandibular posterior teeth.  It was also noted that full 
dentures were not recommended due to the restorability of 
the remaining maxillary dentition.  A treatment plan was 
developed, which included several tooth extractions to be 
performed by VA as well as partial dentures obtained from a 
private dentist.  Nevertheless, the evidence of record does 
not indicate that the Veteran has pursued any portion of the 
dental treatment plan, including the extractions by VA or 
partial dentures from a private dentist.  

As described in detail above, the vocational rehabilitation 
counselor advised the Veteran on numerous occasions of the 
importance and necessity of pursuing the certification 
examinations.  It was also recommended that he 
simultaneously pursue those examinations and his dental 
treatment.  Despite those numerous requests, the Veteran has 
refused to provide take the necessary certification 
examinations until his teeth are fixed.  However, he has not 
returned to the VA dental clinic for further treatment.  
Moreover, regardless of whether his teeth have been fixed, 
the Veteran is still capable of pursuing the certification 
examinations as he agreed to do. 

Based on this record, the Board finds that the RO's 
placement of the Veteran's Chapter 31 benefits in an 
interrupted status was proper.  VA regulations clearly 
provide that a veteran's vocational rehabilitation program 
may be placed in an interrupted status and that it may be 
done so if a veteran's conduct or cooperation becomes 
unsatisfactory.  38 C.F.R. § 21.197(b), (c).  Furthermore, 
38 C.F.R. § 21.362 provides that it is the veteran's 
responsibility to cooperate with the VA staff in carrying 
out the rehabilitation plan and to conform to the procedures 
established by VA governing the pursuit of the 
rehabilitation plan. 38 C.F.R. § 21.362(c).

Having agreed to the rehabilitation plan and then failing to 
comply with the plan, the Veteran's counselor was correct in 
requesting that his case be placed in interrupted status.  
Thus, the Veteran's Chapter 31 benefits were properly 
interrupted based on his failure to cooperate with the VA in 
pursuing the plan of vocational rehabilitation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


ORDER

The interruption of the Veteran's vocational rehabilitation 
program benefits pursuant to Chapter 31, Title 38, United 
States Code, was proper, and the appeal is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


